DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejection - 35 U.S.C. 101 
	In light of the amendments, the rejection of claims 1 and 17 under 35 U.S.C. 101 has been withdrawn.
Claim rejection – 35 U.S.C. 103
The Applicant’s amendments to claims 1 and 17 overcome the previously applied prior art. However, upon further consideration, the prior art of Lane et al. (US 2012/0197343) teaches the amended limitation of “the at least one control unit being constructed in a hierarchical manner to actuate the at least one foot lifter stimulation electrode followed by actuating the at least one implantable hip flexor stimulation electrode” (see Fig. 1, (14), (16) and par. [0055]: Placing the active electrode over the common peroneal nerve and indifferent over the anterior tibialis generally produces dorsiflexion with eversion…In Symmetrical biphasic, the polarity of every other pulse is reversed so that both electrodes have equal stimulation effect). In the case of Lane, a stimulation electrode 14 is placed on the peroneal nerve (for hip flexion) and a stimulation electrode 16 is placed on the anterior tibialis (foot lifter) and the electrodes are pulsed one electrode after the other with the polarity being swapped during a stream of stimulation which forms a hierarchical actuation of the foot lifter and hip flexor stimulation electrodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADREANNE A. ARNOLD/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792